Citation Nr: 0945235	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic brain injury with residual headaches and mild 
memory impairment prior to October 23, 2008. 

2.  Entitlement to a rating in excess of 40 percent for 
traumatic brain injury with residual headaches and mild 
memory impairment from October 23, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1997 to August 2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case has been 
referred to the Board for appellate review.  

The Board observes that in September 2004 the Veteran also 
claimed entitlement to service connection for posttraumatic 
stress disorder.  The RO initially denied this claim in a 
January 2005 rating decision and the Veteran timely appealed 
that denial.  A January 2007 rating decision granted service 
connection for that condition and assigned an evaluation of 
30 percent effective from September 30, 2004, the date the 
Veteran's initial claim for that condition was received.  No 
further communication from the Veteran with regard to this 
matter is of record.  

The Veteran expressed his desire for a hearing before the 
Board.  A hearing was scheduled for August 2009, but the 
Veteran did not report.  He has not offered an explanation 
for his absence or requested that his hearing be rescheduled.  


FINDINGS OF FACT

1.  The competent medical evidence of records does not show a 
diagnosis of multi-infarct dementia associated with brain 
injury.  

2.  The highest level of severity for any of the traumatic 
brain injury facets is a level of "2" for problems with 
memory, attention, concentration and executive functions.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
period prior to October 23, 2008, for residuals from a 
traumatic brain injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.129, Diagnostic 
Codes 8045, 8100, 9304 (2009).

2.  The criteria for a rating in excess of 40 percent from 
October 23, 2008, for residuals from a traumatic brain injury 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.124(a), 4.129, Diagnostic Codes 8045 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated in October 
2004, March 2006, June 2008 and February 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation for his 
residuals from traumatic brain injury does not accurately 
reflect the severity of that condition.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required by that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.

In Hart v. Mansfield, 21 Vet. App. 505 (2008), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Veteran first claimed entitlement to service connection 
for the residuals from his traumatic brain injury in August 
2003.  The RO issued a rating decision in March 2004 granting 
entitlement to service connection for traumatic brain injury 
with residual headaches and mild memory impairment and 
assigned a 10 percent rating effective from August 15, 2003, 
the day following the Veteran's release from active service.  

The Veteran submitted a claim for an increased rating for 
residuals from his traumatic brain injury in September 2004.  
A VA examination was performed and the RO issued a rating 
decision in January 2005 continuing the 10 percent rating.  
The RO found that there was no evidence showing a diagnosis 
of multi-infarct dementia associated with the Veteran's brain 
trauma, the criteria required for the next higher rating.  
The Veteran submitted a Notice of Disagreement (NOD) in 
February 2005.  The RO issued a Statement of the Case (SOC) 
in May 2005 and the Veteran filed his Substantive Appeal (VA 
Form 9) later that month.  An August 2008 Supplemental 
Statement of the Case (SSOC) also continued the 10 percent 
rating. 

In April 2009, following a new VA examination the RO issued a 
Supplemental Statement of the Case (SSOC) and rating decision 
increasing the Veteran's evaluation for residuals from his 
traumatic brain injury from 10 percent to 40 percent 
effective from October 23, 2008.  The evaluation was based on 
the new evaluation criteria for traumatic brain injury as 
laid out below.  

The Board recognizes that the regulations pertaining to 
rating TBI were amended in September 2008.  73 Fed. Reg. 
54,693-706 (Sept. 23, 2008).  These amendment revise 
38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective 
October 23, 2008.  The amendment applies to all applications 
for benefits received by VA on or after October 23, 2008.  
VA's Schedule for Rating Disabilities; Evaluation of 
Residuals of Traumatic Brain Injury (TBI), 73 Fed. Ref. 
54,693 (September 28, 2008) (to be codified at 38 C.F.R. pt. 
4).  However, the Board also notes that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As such, 
the effective date of any increase in disability compensation 
based solely on the new criteria would be no earlier than the 
effective date of the new criteria.  

Residuals from traumatic brain injury are rated under 
Diagnostic Code 8045.  

Under the old diagnostic code, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., associated with the injury will 
be rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304, and will not be combined 
with any other rating for a disability due to brain trauma.  
Finally, ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2009). 

In addition, under Diagnostic Code 8100, which contemplates 
migraine headaches, a maximum rating of 50 percent may be 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent evaluation may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
evaluation may be assigned with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a.  

Following October 23, 2008,  new Diagnostic Code 8045 states 
that there are three main areas of dysfunction that may 
result from TBI and have profound effects on functioning: 
cognitive (which is common in varying degrees after TBI), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the 
brain.  Executive functions are goal setting, speed of 
information processing, planning, organizing, prioritizing, 
self-monitoring, problem solving, judgment, decision making, 
spontaneity, and flexibility in changing actions when they 
are not productive.  Not all of these brain functions may be 
affected in a given individual with cognitive impairment, and 
some functions may be affected more severely than others.  In 
a given individual, symptoms may fluctuate in severity from 
day to day.  Cognitive impairment is evaluated under the 
table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Subjective symptoms that are residuals of TBI, 
whether or not they are part of cognitive impairment, are 
evaluated under the subjective symptoms facet in the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  However, 
separately evaluate any residuals with a distinct diagnosis 
that may be evaluated under another diagnostic code, such as 
migraine headache or Meniere's disease, even if that 
diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals 
of TBI Not Otherwise Classified" table.

Evaluation of emotional/behavioral dysfunction is done under 
38 C.F.R. § 4.130 (Schedule of ratings-mental disorder) when 
there is a diagnosis of a mental disorder.  When there is no 
diagnosis of a mental disorder, evaluate emotional/behavioral 
symptoms under the criteria in the table titled "Evaluation 
of Cognitive Impairment and Other Residuals of TBI Not 
Otherwise Classified."

Evaluation of physical (including neurological) dysfunction 
is based on the following list, under an appropriate 
diagnostic code: Motor and sensory dysfunction, including 
pain, of the extremities and face; visual impairment; hearing 
loss and tinnitus; loss of sense of smell and taste; 
seizures; gait, coordination, and balance problems; speech 
and other communication difficulties, including aphasia and 
related disorder, and dysarthia; neurogenic bladder; 
neurogenic bowel; cranial nerve dysfunctions; autonomic nerve 
dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluation 
should be performed under the most appropriate diagnostic 
code.  Each condition should be evaluated separately, as long 
as the same signs and symptoms are not used to support more 
than one evaluation, and the evaluations for each separately 
rated condition should be combined under 38 C.F.R. § 4.25.  
The evaluation assigned based on the "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified" table will be considered the evaluation for a 
single condition for purposes of combining with other 
disability evaluations.

The need for special monthly compensation for such problems 
as loss of use of an extremity, certain sensory impairments, 
erectile dysfunction, the need for aid and attendance 
(including for protection from hazards or dangers incident to 
the daily environment due to cognitive impairment), being 
housebound, etc., should also be considered.

For the evaluation of cognitive impairment subjective 
symptoms the table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise 
Classified" contains 10 important facets of TBI related to 
cognitive impairment and subjective symptoms.  It provides 
criteria for levels of impairment for each facet, as 
appropriate, ranging from zero to 3, and a 5th level, the 
highest level of impairment, labeled "total."  However, not 
every facet has every level of severity.  The Consciousness 
facet, for example, does not provide for an impairment level 
other than "total," since any level of impaired 
consciousness would be totally disabling.  A 100 percent 
evaluation is assigned if "total" is the level of 
evaluation for one or more facets.  If no facet is evaluated 
as "total," an overall percent evaluation based on the 
level of the highest facets is assigned as follows: zero = 
zero percent; one equals ten percent; two equals forty 
percent; and three equals seventy percent.  For example, a 
seventy percent evaluation is assigned if three is the 
highest level of evaluation for any facet.  

Note (1) accompanying this diagnostic code stated that there 
may be an overlap of manifestations of conditions evaluated 
under the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified" with 
manifestations of a co-morbid mental or neurologic or other 
physical disorder that can be separately valuated under 
another diagnostic code.  In such cases, only one evaluation 
should be based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions should be 
performed.  However, if the manifestations are clearly 
separable, a separate evaluation for each condition should be 
assigned.  

Note (2) states that symptoms listed as examples at certain 
evaluation levels in the table are only examples and are not 
symptoms that must be present in order to assign a particular 
evaluation.

Note (3) states that "instrumental activities of daily" 
living refers to activities other than self-care that are 
needed for independent living, such as meal preparation, 
doing housework and other chores, shopping, traveling, doing 
laundry, being responsible for one's own medications, and 
using a telephone.  These activities are distinguished from 
"activities of daily living," which refers to basic self-
care and includes bathing or showering, dressing, eating, 
getting in or out of bed or a chair, and using the toilet.

Note (4) states that the terms "mild," "moderate," and 
"severe" TBI, which may appear in medical records, refer to 
a classification of TBI made at, or close to, the time of 
injury rather than to the current level of functioning.  That 
classification does not affect the rating assigned under 
Diagnostic Code 8045.

Note (5) states, as is indicated above, that a veteran whose 
residuals of TBI are rated under a version of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, in effect before October 23, 
2008 may request review under Diagnostic Code 8045, 
irrespective of whether his or her disability has worsened 
since the last review.  VA will review that veteran's 
disability rating to determine whether the veteran may be 
entitled to a higher disability rating.  A request for review 
pursuant to this note will be treated as a claim for an 
increased rating for purposes of determining the effective 
date of an increased rating awarded as a result of such 
review; however, in no case will the award be effective 
before October 23, 2008. 

The evidence in this case primarily consists of private 
treatment records, VA treatment records, VA examination 
reports and written statements from the Veteran.  

Private treatment records from the Veteran's time in service 
indicate that the Veteran was injured in a motor vehicle 
accident in 2003.  Treatment records from April 2003 indicate 
that the Veteran had some right basal ganglia hemorrhage and 
some possible diffuse cerebral edema.  

VA treatment records from August 2004 and October 2004 
indicate that the Veteran reported persistent nightmares, an 
inability to sleep, an exaggerated startle reflex and 
disinterest in his usual activities.  He also reported 
occasional memory problems since the accident and stated that 
though his headaches have been helped by prescription 
medication he still has them once or twice a week.  Treatment 
records from throughout 2005 indicate that the nightmares had 
mostly resolved, but that the Veteran continued to have 
insomnia, headaches and dizziness.  Isolated complaints of 
blurred vision were noted.  Treatment records from January 
2007 indicate an incident of nausea, photophobia and 
phonophobia.  Frequent migraine headaches were also noted.  

A VA examination from November 2003 indicates that the 
Veteran had significant improvement from the time of the 
accident and other earlier treatment records.  The 
examination showed that the main residuals of the head trauma 
were headaches that are frequent but not prostrating, and 
mild memory impairment.  The mental status examination showed 
no psychiatric symptoms.  The Veteran was completely oriented 
and memory of past and recent events was intact.  There was 
no evidence of any depression, sleep impairment or mental 
disorder, though the neurologist did not some mild memory 
impairment.  Global Assessment of Functioning was estimated 
at 90.  

An additional VA examination was provided in December 2004.  
During that examination the Veteran stated that he averaged 
headaches roughly two to three times per week and that they 
were always on the right side without radiation.  He denied 
any blurred vision or diplopia.  No associated nausea or 
vomiting was noted, but the Veteran did claim occasional 
dizziness with the headaches.  The examiner stated that the 
Veteran's headaches were the same as before and just as 
frequent, but with no increase in intensity.  Short-term 
memory loss was also noted, such as forgetting to take his 
medicines everyday, difficulty in comprehending names and 
places, and difficulty learning.  During an accompanying 
examination for posttraumatic stress disorder the examiner 
stated that the Veteran's symptoms of posttraumatic stress 
disorder were at least as likely as not caused by factors 
other than the car wreck. He cited neurological trauma, for 
example, and the life disruption the Veteran faced when 
forced to leave the military for medical reasons.  

During a September 2005 VA examination for posttraumatic 
stress disorder the Veteran continued to report head pain, 
problem sleeping, nightmares, no memory of his accident, 
avoidance of riding in cars and social isolation.  The 
examiner noted mild difficulties with short-term memory and 
concentration on the mental status examination.  

Another VA examination was performed in December 2005.  The 
Veteran was assessed for multi-infarct dementia.  The 
examiner stated that while the Veteran had some residual 
difficulties with short-term memory, he appeared to 
compensate well for these and was successfully matriculating 
with college level courses.  Additionally, the examiner noted 
that the Veteran did not demonstrate any significant 
difficulties with aphagia, apraxia or agnosia.  Some very 
mild difficulties were noted with executive functioning, but 
these did not appear to be significantly affecting his 
functional impairment at that time.  The examiner determined 
that the Veteran did not fit the criteria for multi-infarct 
dementia.  

On July 2007 VA examination it was indicated that the Veteran 
complained of isolated erectile dysfunction, short-term 
memory deficits, occasional difficulty reading and speaking 
and headaches.  The Veteran also stated that he was having 
problems related to his headaches, during which times he had 
a tendency to have dizzy spells.  The examiner determined 
that there was no evidence that a vestibular disorder was 
present.  

The most recent VA examination was performed in March 2009.  
This examination was based on the new diagnostic criteria for 
traumatic brain injury.  The examination indicated that the 
Veteran has headaches three to four times per week that are 
moderate and last a few hours.  They may be precipitated by 
anxiety and frustration.  They may be aggravated by light.  
They are described as a sharp pain, some dizziness and 
lightheadedness with the headaches.  The Veteran takes 
Etodolac and Fioricet as needed.  He is also on Divalproex 
for prophylaxis.  These medications do help some allow him to 
sleep.  No vertigo was reported, but difficulty sleeping was 
indicated.  The Veteran had nightmares regarding the accident 
which caused his TBI and has problems getting to sleep on a 
nightly basis.  He takes Trazadone, which he stated has been 
helpful.  He has occasional fatigue and malaise and reports 
difficulty with motivation and finds it hard to learn new 
things.  The Veteran reported problems with short-term memory 
and stated that he does not retain things he reads very well.  
He has decreased attention, difficulty recalling things that 
are being said to him, difficulty concentrating and 
difficulty with executive function.  On testing there was 
objective evidence of mild impairment of memory, attention, 
concentration and executive functions.  Judgment was normal.  
Social interaction was occasionally inappropriate.  The 
Veteran was oriented to person, time, place and situation.  
He demonstrated mild impairment in maintaining sustained 
concentration on multi-level mental processing tasks.  His 
ability to solve verbal arithmetic problems in his head was 
lower than expected.  

With regard to motor function the Veteran was determined to 
be right-side dominant.  Finger tapping speed was found to be 
mildly impaired on the left hand as compared with the right 
hand.  Grip strength and finger coordination also showed 
unusual discrepancies between hands.  The Veteran showed a 
superior performance in the perceptual discrimination of 
details from the background information on complex figures 
and judging the orientation of the lines in space.  However, 
his ability to comprehend how objects can be assembled into 
while objects was borderline.  The Veteran's visual-spatial 
construction of several geometric shapes did not show any 
significant distortions.  The Veteran showed adequate verbal 
comprehension skills and could follow instructions and 
commands.  Immediate recall of story information was in the 
borderline range as was the accuracy of long-term retrieval 
after a 30 minute delay.  In addition, mild impairment on a 
task of working memory when the Veteran had to repeat a 
sequence of numbers in reverse order was shown.  Speed of 
thought processing was judged to be low average.  

The Veteran's neuropsychological testing showed patchy 
evidence of cognitive impairment, affecting sustained 
concentration (mild impairment); verbal recall memory (mild 
impairment); UE motor speed, grip strength and finger 
dexterity, left worse than right (mild impairment); and 
general intelligence (mild decline especially with verbal 
material).  His visual nonverbal free recall memory, language 
abilities, visual-spatial abilities and complex thinking 
processes appeared intact and functioning was at the expected 
level for a man of his age and education level.  The examiner 
stated that although the Veteran had a diagnosis of PTSD and 
symptoms of depression, it was unlikely that those conditions 
could account for his pattern of deficits.  The examiner's 
opinion was that the Veteran's deficits were very mild 
overall and probably a result of residual effects from his 
head injury in 2003.  

As stated above, the evaluation assigned is based on the 
highest level of severity for any facet of cognitive 
impairment and other residuals of traumatic brain injury not 
otherwise classified as determined on examination.  

A level of severity of "2" is assigned for the memory, 
attention, concentration and executive functions facet, 
indicating that on testing the examiner found mild impairment 
of memory, attention, concentration, or executive functions 
resulting in mild functional impairment.  A higher level of 
severity of "3" is not warranted unless moderate impairment 
of memory, attention, concentration, or executive functions 
resulting in moderate functional impairment is shown on 
testing.  

A level of severity of "0" is assigned for the judgment 
facet, indicating that an examiner has found evidence of 
normal judgment.  A higher level is not warranted unless an 
examiner finds evidence of mildly impaired judgment.

A level of severity of "1" is assigned for the social 
interaction facet, indicating that the examiner found 
evidence that social interaction was occasionally 
inappropriate.  A higher level is not warranted unless an 
examiner finds evidence that social interaction is frequently 
inappropriate.  

A level of severity of "0" is assigned for the orientation 
facet, indicating that the examiner has found evidence such 
as always oriented to person, time, place, and situation.  A 
higher level of severity is not warranted unless an examiner 
finds evidence that the Veteran is occasionally disoriented 
in one of the four aspects.

A level of severity of "1" is assigned for the motor 
activity facet, indicating that an examiner has found 
evidence such as motor activity normal most of the time, but 
mildly slowed at times due to apraxia.  A higher level of 
severity is not warranted unless an examiner finds evidence 
such as motor activity mildly decreased or with moderate 
slowing due to apraxia.

A level of severity of "0" has been assigned for the visual 
spatial orientation facet, indicating that an examiner has 
found evidence of normal spatial orientation.  A higher level 
of severity is not warranted unless an examiner finds 
evidence such as mildly impaired spatial orientation, such as 
occasionally getting lost in unfamiliar surroundings or 
having difficulty reading maps or following directions.  

A level of severity of "1" has been assigned for the 
subjective symptoms facet, indicating that an examiner has 
found evidence of three or more subjective symptoms that 
mildly interfere with work; instrumental activities of daily 
living; or work, family or other close relationships.  A 
higher level of severity is not warranted unless an examiner 
finds evidence of three or more subjective symptoms that 
moderately interfere with work; instrumental activities of 
daily living; or work, family or other close relationships.  

A level of severity of "1" has been assigned for the 
neurobehavioral effects facet, indicating that an examiner 
has found evidence of one or more neurobehavioral effects 
that occasionally interfere with workplace interaction, 
social interaction or both but do not preclude them.  A 
higher level of severity is not warranted unless an examiner 
finds evidence of one or more neurobehavioral effects that 
frequently interfere with workplace interaction, social 
interaction or both but do not preclude them.

A level of severity of "0" has been assigned for the 
communication facet, indicating that an examiner has found 
evidence that the Veteran was able to communicate by spoken 
and written language and able to comprehend spoken and 
written language.  A higher level of severity is not 
warranted unless an examiner finds evidence occasional 
impairment in this regard.

As stated, the total evaluation assigned for TBI is based on 
the highest level of severity for any of the facets as 
determined by examination and only one evaluation is assigned 
for all the applicable facets.  The evaluation assigned is 40 
percent based on the severity level of "2" for the memory, 
attention, concentration and executive functions facet.  The 
effective date of October 23, 2008, is proper because that is 
the date on which the rating criteria for TBI were changed.  

The Board finds that prior to October 23, 2008, a rating of 
10 percent is proper.  The evidence prior to that date is 
consistent with subjective complaints of headaches, dizziness 
and insomnia associated with the Veteran's traumatic brain 
injury.  These symptoms are rated as 10 percent under 
Diagnostic Code 9304, which states that such a rating cannot 
be combined with any other rating for a disability due to 
brain trauma.  In the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma a rating in excess of 
10 percent is not warranted.  

The Board has considered rating the Veteran's disability 
under Diagnostic Code 8100, which contemplates migraine 
headaches, but the medical evidence does not demonstrate 
prostrating attacks occurring on an average once a month over 
the last several months.  

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered 
assignment of an extra-schedular evaluation but the record 
does not show that the Veteran's appealed disability, alone, 
has required frequent hospitalization, or that manifestations 
of that disability have at any point exceeded those 
contemplated by the schedular criteria.  Therefore, 
assignment of an extraschedular evaluation in this case is 
not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Thun v. Peake, 22 Vet. App. 111 (2008).  

A preponderance of the evidence is against a rating in excess 
of 10 percent for any time prior to October 23, 2008, and 
against a rating in excess of 40 percent thereafter.  
Accordingly, the benefit-of-the-doubt doctrine does not apply 
and an increased rating must be denied.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent prior to 
October 23, 2008, for the Veteran's residuals from traumatic 
brain injury is denied.

Entitlement to a rating in excess of 40 percent from October 
23, 2008, for the Veteran's residuals from traumatic brain 
injury is denied. 



____________________________________________
ROBERT E.O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


